Title: James Madison to Bernard Peyton, 10 May 1827
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 10. 1827
                            
                        
                        Having occasion for one hundred dollars to pay a debt in Philada I have taken the liberty of sending
                            thither a draft on you for that amount payable on the 5th. of July next, which I must ask the favor of you to satisfy out
                            of the proceeds of my Tobo. if other means be not put into your hands for the purpose.
                        
                            
                                J. M
                            
                        
                    